DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 recite the limitation “the message request”  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2019/0104382 to Lalka et al.
As concerns claims 1, 11 and 18, a system comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: 
identifying a plurality of devices (0035-mobile devices) communicating using a carrier (0035-service providers; 0051-network); 
identifying a trigger (0053-notification system; triggered in association with one or more profiles; 0061) associated with at least one of the plurality of devices; 
responsive to identifying the trigger, applying at least one business rule (0060-notification rule set; 0053-notification system; triggered in association with one or more profiles (which would have a “rule”), additionally a modification rule can also apply) associated with the at least one of the plurality of devices; and 
responsive to applying the at least one business rule, generating at least one notification (0054-notification transmitted; 0060; 0061-notification to be sent; 0078-pop-up notification).  

As concerns claims 2, 12 and 19, the invention of claims 1, 11 and 18, wherein the trigger is at least one of an expiration of a timer, a data change (0071-location data, location changes; 0081-data updates), or an activation of a user-defined trigger.
  

  
As concerns claims 4 and 14, the system of claim 1, wherein the notification includes at least one of an email or short message service (SMS) message (0035-SMS).  

As concerns claims 5, 15 and 20, the invention of claims 1 and 18, wherein the notification includes an alert (0084-marketing campaign for a sale, etc.) associated with the trigger.  

As concerns claim 6, the system of claim 1, the operations further comprising communicating the notification to a user (0061-users whom notification is to be sent) or system.  

As concerns claims 7 and 16, the invention of claims 1 and 11, the operations further comprising one of: async queueing of the message request until a particular time (0053-delay triggered notification; placed in queue); or sync queuing of the message request responsive to a successful completion or failure of an activity.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0104382 to Lalka et al. as applied above in view of U.S. Patent No. 6,463,462 to Smith et al.   
Lalka et al. ‘382 do not disclose:
As concerns claims 8 and 17, the invention of claims 1 and 11, the operations further comprising selecting a template for use in composing a message associated with the notification.  
As concerns claim 9, the system of claim 8, the operations further comprising retrieving at least one data element to complete the template.  
As concerns claim 10, the system of claim 9, the operations further comprising: composing the message using the template and the at least one data element; and sending the message to at least one recipient.  

Smith et al. ‘462 teach:
As concerns claims 8 and 17, the invention of claims 1 and 11, the operations further comprising selecting a template for use in composing a message associated with the notification (fig. 2, 102-notification form).  
As concerns claim 9, the system of claim 8, the operations further comprising retrieving at least one data element to complete the template (fig. 2, 106-addresses retrieved).  
As concerns claim 10, the system of claim 9, the operations further comprising: composing the message using the template and the at least one data element (fig. 2, 106, 108-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Lalka et al. ‘382 with a template, as taught by Smith et al. ‘462, in order to provide a universal method for creating messages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. USPGPub 2015/0120849 disclose a notification queue and notification policy; USPGPub 2021/0174140 disclose IoT, sensors and trigger events; USPN 10,877,867 disclose user rules, trigger events, and reporting to user devices; USPGPub 2019/0334733 disclose IoT, user events and notification alerts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN B WALSH/Primary Examiner, Art Unit 2451